DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-7, 10-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coo US 2017/0292691 in view of Ahn US 2017/0315400.
Regarding claim 1, Coo teaches a display device comprising: an open cell liquid crystal display (LCD) component; an optical sheets component (fig. 23 180); a light guide plate (bottom of 180 [0123]); a scalar board (M see fig. 6); and, a uni-body rear cover (D/S), the uni-body rear cover affixing the optical sheets component to the display device, maintaining a gap between the open cell component and the optical sheets component, providing an exterior of the display device, protecting the open cell 
Coo does not teach the plurality of support rib portions being evenly spaced across each of a top edge, left edge and right edge of the uni-body rear cover and the plurality of support and guide rib portions being evenly spaced across each of the top edge, the left edge and the right edge of the uni-body rear cover.  Ahn teaches a plurality of support rib portions (fig. 9 support ribs can be part of 210 extending near the 4 edges of 400) being evenly spaced across each of a top edge, left edge and right edge of the uni-body rear cover and the plurality of support and guide rib portions (part of 210 formed on inner perimeter of 200) being evenly spaced across each of the top edge, the left edge and the right edge of the uni-body rear cover for improving the strength of the rear cover (see [[0113]).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Coo in view of Ahn to improve strength of the rear cover.
Regarding claim 4, Coo teaches a support panel, the support panel (170) comprising a plurality of guide holes (see fig. 17 / 21/ 23 surrounds 1563), the plurality of guide holes mating with a respective plurality of guide projections of the plurality of support and guide rib portions.

Regarding claim 7, Coo teaches A system comprising: a display device comprising: an open cell liquid crystal display (LCD) component; an optical sheets component (fig. 23 180); a light guide plate (bottom of 180 [0123]); a scalar board (M see fig. 6); and, a uni-body rear cover (D/S), the uni-body rear cover affixing the optical sheets component to the display device, maintaining a gap between the open cell component and the optical sheets component, providing an exterior of the display device, protecting the open cell component from external forces and protecting the scalar board of the display device; and wherein the uni-body rear cover comprises a plurality of support rib portions  (above S) extending along inside edges of a plurality of edges of the uni-body rear cover along a periphery of the uni-body rear cover, each of the plurality of support rib portions comprising a support rib flat support portion (also see fig. 17) , the support rib flat support portion providing support for the optical sheets component; the uni-body rear cover comprises a plurality of support and guide rib portions (1563 also see fig. 17) extending along inside edges of a plurality of edges of the uni-body rear cover along the periphery of the uni-body rear cover, the plurality of support and rib guide portions being located further away from the periphery of the uni-body rear cover than the support rib portions, each of the plurality of support and guide rib portions comprising a support and guide rib flat support portion, the support and guide flat support portion providing support for the optical sheets component.
Coo does not explicitly teach a system comprising a processor and data bus coupled to the processor. However it would have been obvious to one of ordinary skill in the art to provide a processor; a data bus coupled to the processor to implement a computer and enable operations such as browsing or word processing. Therefore, it would have been obvious to one of ordinary skill in the art to modify Coo to incorporate a processor and data bus coupled to the processor implement a computer and enable operations such as browsing or word processing.

Regarding claim 13-14, the limitation are positioned to correspond to ever other of the plurality of support rib portions can be interpreted to there being at least one support and guide rib portion (210) positioned for every other of the plurality of support rib portion which is taught by Ahn (see fig. 9).
Claims 5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coo in view of Ahn US 2017/0315400 in view of Gu US 2014/0055976.
Regarding claims 5 and 11, Coo teaches  the uni-body rear cover defines an open cell support portion (see fig. 24), the open cell support portion providing structural support (190) for the open cell LCD component (110).  Coo omits the structural support portion being an integrated structural support portion Gu teaches a rear cover defining an open cell support portion wherein the open cell support portion is an integrated open cell support portion for reducing weight and thickness (see [0014]).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Coo in view of Gu to reduce weight/ size/ thickness.
Claim 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coo in view of Ahn US 2017/0315400 in view of Nakamura US 2014/0125877. 
Regarding claims 6 and 12, Coo teaches all the limitations of claim 6/12  except the uni-body rear cover defines a plurality of grooves extending along an outside edge of the rear cover, the plurality of grooves preventing shrinkage of the rear cover.  Nakamura teaches plurality of grooves (fig. 21 30) extending along an outside edge of the side surface of cover member, the plurality of grooves preventing shrinkage of the cover for increasing radiation efficiency [0175].  Therefore, it would have been obvious to one of ordinary skill in the art to modify Franklin in view of Nakamura to apply a plurality of grooves extending along an outside edge of the rear cover, the plurality of grooves preventing shrinkage of the rear cover to improve radiation efficiency.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU VU whose telephone number is (571)272-1562.  The examiner can normally be reached on 11:00 - 7:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU VU/               Primary Examiner, Art Unit 2871